
	
		II
		110th CONGRESS
		2d Session
		S. 3292
		IN THE SENATE OF THE UNITED STATES
		
			July 21 (legislative
			 day, July 17), 2008
			Mr. Kerry (for himself,
			 Mr. Cardin, Mr.
			 Kennedy, Mr. Lieberman,
			 Mr. Menendez, Mr. Whitehouse, Ms.
			 Cantwell, and Mr. Dodd)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide emergency energy assistance, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Energy Assistance Act of
			 2008 .
		2.Temporary
			 increase of credit percentage for purposes of the earned income tax
			 credit
			(a)In
			 generalParagraph (1) of section 32(b) of the Internal Revenue
			 Code of 1986 (relating to percentages) is amended—
				(1)by striking
			 subparagraph (C), and
				(2)by amending
			 subparagraph (B) to read as follows:
					
						(B)Percentages for
				2008In the case of taxable years beginning in 2008:
							
								
									
										In the case of an eligible individual with:The
						credit percentage is:The
						phaseout percentage is:
										
									
									
										1 qualifying child37.4915.98
										
										2 or more qualifying
						children42.4921.06
										
										No qualifying
						children12.97.65.
										
									
								
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Low-income home
			 energy assistance appropriations
			(a)In
			 GeneralIn addition to any amounts appropriated under any other
			 provision of Federal law, there is appropriated, out of any money in the
			 Treasury not otherwise appropriated, for fiscal year 2008—
				(1)$1,265,000,000
			 (to remain available until expended) for making payments under subsections (a)
			 through (d) of section 2604 of the Low-Income Home Energy Assistance Act of
			 1981 (42 U.S.C. 8623); and
				(2)$1,265,000,000
			 (to remain available until expended) for making payments under section 2604(e)
			 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623(e)),
			 notwithstanding the designation requirement of section 2602(e) of such Act (42
			 U.S.C. 8621(e)).
				(b)Emergency
			 requirementThe amount provided under this section is designated
			 as an emergency requirement and necessary to meet emergency needs, pursuant to
			 section 204 of S. Con. Res. 21 (110th Congress), the concurrent resolution on
			 the budget for fiscal year 2008.
			4.Weatherization
			 Assistance Program for Low-Income Persons
			(a)In
			 GeneralIn addition to any amounts appropriated under any other
			 provision of Federal law, there is appropriated, out of any money in the
			 Treasury not otherwise appropriated, for fiscal year 2008 $522,800,000 to carry
			 out the Weatherization Assistance Program for Low-Income Persons established
			 under part A of title IV of the Energy Conservation and Production Act (42
			 U.S.C. 6861 et seq.).
			(b)Emergency
			 requirementThe amount provided under this section is designated
			 as an emergency requirement and necessary to meet emergency needs pursuant to
			 section 204 of S. Con. Res. 21 (110th Congress), the concurrent resolution on
			 the budget for fiscal year 2008.
			
